Brown v 44 St. Dev., LLC (2016 NY Slip Op 02527)





Brown v 44 St. Dev., LLC


2016 NY Slip Op 02527


Decided on March 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2016

Mazzarelli, J.P., Renwick, Moskowitz, Kapnick, Kahn, JJ.


671 154315/12

[*1]Donald Brown, et al., Plaintiffs-Respondents, —
v44 Street Development, LLC, et al., Defendants-Appellants.


Ropers Majeski Kohn & Bentley, New York (Jason L. Beckerman of counsel), for appellants.
Rimland & Associates, P.C., New York (Robert Elan of counsel), respondents.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered March 23, 2015, which, insofar as appealed from, denied defendants' motion for summary judgment dismissing plaintiffs' claim pursuant to Labor Law § 240(1), and granted plaintiffs' motion for partial summary judgment on the issue of liability on that claim, unanimously affirmed, without costs.
Plaintiff was injured when, while carrying wood planks, he fell through an opening in a latticework rebar deck to a plywood form that was 12 to 18 inches below. "There is no bright-line minimum height differential that determines whether an elevation hazard exists" (Auriemma v Biltmore Theatre, LLC, 82 AD3d 1, 9 [1st Dept 2011)), and here, the record establishes that plaintiff's fall was the result of exposure to an elevation related hazard (see Arrasti v HRH Constr. LLC, 60 AD3d 582 [1st Dept 2009]). We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2016
CLERK